 In the Matter of ATLAS UNDERWEAR COMPANYandTHE ATLASEMPLOYEES'COUNCILCase No. B-1621.-Decided March26, 1941Jurisdiction:garment manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; election necessary.Unit Appropriate for Collective Bargaining:production employees at one of twoplants of the Company, excluding clerical and supervisory employees, main-tenance employees, and the night watchman.Mr. Walter B. Chel f,for the Board.Mr. Paul Y. Davis,of Indianapolis, Ind., for the Company.Mr. Earl Keisker,of Richmond, Ind., for the Council.Mr. Leon H. DespresandMr. Carl F. Albrecht,of Chicago, Ill., andCincinnati, Ohio, respectively, for the T. W. U. A.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 19, 1939, The Atlas Employees' Council, herein called theCouncil, filed with the Regional Director for the Eleventh Region(Indianapolis, Indiana) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofAtlas Underwear Company, Richmond, Indiana, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On September 26, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,. ofNational Labor Relations Board Rules and Regulations-Series 2, or-dered an investigation and authorized the Regional Director to con-,duct it and to provide for an appropriate hearing upon due notice. ,On October 20, 1939, the Regional Director issued, a notice of hear-ing, copies of which were duly served upon the Company, the Council,30 N. L. R. B, No 89.607 608DECISIONSOF NATIONAL LABORRELATIONS BOARDand TextileWorkers Organizing Committee, Local 111,1 a labororganization claiming to represent employees directly affected bythe investigation.On November 2, 1939, the Regional Director issuedan order granting the Company's request for a postponement of thehearing and also a notice reassigning the hearing date.On Novem-ber 10, 1939, the T. W. U. A. filed an answer with the RegionalDirector contending that since the Council was "formed, dominated,and financed by the employer," it should not be entitled to file apetition.On November 10, the T. W. U. A. also filed a motionwith the Board that this proceeding be continuedsine diependingdisposition of charges filed with the Regional Director by the T. W.U. A. alleging that the Company had engaged in unfair laborpractices within the meaning of Section 8 (1) and (2) of the Actby sponsoring and dominating the Council.2This motion was deniedby the Board on November 10, 1939.Pursuant to notice, a hearing was held on November 13,,1939, atRichmond, Indiana, before Earl S. Bellman, the Trial Examiner dulydesignated by the Board.The Board, Company, the Council, and theT.W. U. A. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.At the beginning of the hearing the T. W. U. A. movedthat the hearing be postponed pending disposition of the charges men-tioned above.The Trial Examiner denied this motion.During thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Atlas Underwear Company, an Ohio corporation with itsprincipal Indiana office and plant in Richmond, Indiana, is engagedin the manufacture, sale, and distribution of underwear, pajamas,sport shorts, and knitted shorts.3Its raw materials consist of cottons,'TextileWorkers OrganizingCommittee, Local 111,subsequently changed its name toTextileWorkers Union of America,Local 111.The single organization is being referredto asthe T W. U. A.3 The charges referred to above were filed by theT.W U. A. withthe Regional Directoron October 30, 1939.Thereafter,the Regional Director refused to issue a complaint basedon the charges and the T. W.U A requested the Board to review the Regionaal Director'sdecision.Subsequently,on February 8, 1940, the Board sustained the Regional Director'srefusal to issue a complaint.3The Company also operates a plant at Piqua, Ohio In view of our findingsinfra,theoperations of'the Company's Piqua plant are not material here. ATLAS UNDERWEAR COMPANY609silks, rayons, worsted yarns, and pearl buttons.During the Com-pany's 1937 fiscal year the total cost of these materials amounted toapproximately $300,000, while its output of finished products was,valued at approximately $800,000.During that period all the rawmaterials were shipped to the Richmond plant from places outsidethe State of Indiana, and 90 per cent of the finished products wereshipped to points outside the State.II.THE ORGANIZATIONS INVOLVEDThe Atlas Employees' Council is an unaffiliated labor organizationadmitting to its membership employees of the Company at its Rich-mond,Indiana, plant.TextileWorkers Union of America, Local 111, formerlyknown asTextileWorkers Organizing Committee, Local 111, is a labororgani-zation affiliated with the Congress of Industrial Organizations, ad-mitting to its membership employees of the Company at its Richmondplant.III.THE QUESTION CONCERNING REPRESENTATIONOn May 2, 1939, the Company entered into a contract with theT.W. U. A. for its members only at the Richmond plant for the periodof 1 year.4The Council was organized on May 26, 1939, and, in thelatter part of May or early part of June, it informed the Company thatit represented a majority of the employees at the Richmond plant andrequested recognition as the exclusive representative of such employees.The Company refused to grant the Council such recognition on theground that the T. W. U. A. also claimed to represent its employees.On July 21,1939, they Council and the Company entered into a member-ship contract similar to the May 2 contract between the T. W. U. A.and the Company.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.* The prior history of collective bargaining between the Company andthe T. W. U. A. Isconsidered in SectionV infra. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe Council contends that the production and maintenance em-ployees at the Company's Richmond plant, excluding clerical and.supervisory employees, constitute a unit appropriate for the purposesof collective bargaining.The T. W. U. A. contends that the produc-tion employees, excluding clerical, supervisory, and maintenance em-ployees at both the Company's Richmond plant and its Piqua plant,constitute a single appropriate bargaining unit.At the hearingthe Company made no contentions with respect to the unit.The Richmond and Piqua plants are located about 48 miles apart,and each functions independently of the other.Both plants are en-gaged in the manufacture of the same products, but a higher qualityproduct is manufactured and completely processed at the Richmondplant.5The Richmond plant has its own manager, its own supervisorystaff, its own clerical, bookkeeping, shipping, and maintenance de--partments, and there is no interchange of employees between it andthe Piqua plant.°So far as the record discloses both the business operations and thelabor relations' of each plant are handled separately.Past bargain-ing has been conducted on an individual plant basis. In October1936 the T. W. U. A. first attempted to obtain a bargaining contractat the Piqua plant, and when it failed a strike resulted which closeddown that plant for 6 weeks, although the Richmond plant continuedto operate during that period.The strike at the Piqua plant wasunsuccessful and the T. W. U. A. has never been able to obtain a bar-gaining contract for that plant. In June 1937, however, the T. W.U. A. negotiated an exclusive bargaining contract at the Richmondplant which expired in August 1938.Upon its expiration the Com-pany refused to renew it, and the T. W. U. A. called a strike at theRichmond plant early in 1939 which lasted 7 weeks," and was finally'settled inMay when the parties entered into a contract for one yearcovering the T. W. U. A.'s members only at the Richmond plant. InJuly 1939 the Company also entered into a contract with the Council5 "Spring needle goods" are knitted at the Richmond plant while "latch needle goods" areknitted at the Piqua plantThe products of the Piqua plant are completely processed at,that plant except for bleaching and dyeing.The Piqua plant does not have facilities forthat pug pose and therefore about 80 percent of its goods are bleached and dyed at the Rich-mond plant and the remainder at another company located in Piqua.0There are about 320 employees at the Richmond plant and approximately,420 employeesat the Piqua plant.'The field representative of the T. W. U. A testified that the Company has the same"labor representative"for both plants but the record indicates that at the Richmond plant,at least, the T. W. U. A. and the Council have dealt with the manager of the plant.The record also shows that in 1937 the T. W. U. A.called a strike at the Richmondplant which lasted 2 or 3 days and that in 1938 it called a strike at the Piqua plant whichThe reasons for these strikes do not appear in the record.Eachof these strikes was confined to the employees of the individual plant involved. ATLAS UNDERWEAR COMPANY611covering its members only at the Richmond plant.9Thus all the bar-gaining contracts have covered the Richmond plant alone, and theCompany has never entered into a bargaining contract covering bothits plants or the Piqua plant.In support of its contention for a single bargaining unit coveringboth the plants the T. W. U. A. claims that such a unit would bestinsure to the employees of both plants the full benefits of collectivebargaining.It points out that there is no substantial difference inrates of pay, hours, or working conditions between the two plants;that the degree of skill required of the workers in both plants is com-parable; and that the employees in most of the corresponding depart-ments of both plants are "transferable".10 It also states that the ne-cessity for collective bargaining on a single unit basis is shown bythe fact that in the latter part of 1937 or early part of 1938, the mana-ger of the Richmond plant warned representatives of the T. W. U. A.-,that if operating costs were increased at the Richmond plant it wouldprobably lose orders to the Piqua plant because of lower operatingcosts there; and that later when the T. W. U. A. was attempting inJune 1938 to negotiate a renewal of its 1937 Richmond plant contract, a,consideringmoving the Richmond plant to Piqua because of thelower operating costs at Piqua.In further support of its contention for a single bargaining unitthe T. W. U. A. points to the fact that its bargaining committee dur-ing the above-mentioned bargaining conference in 1938 was composedof representatives of both plants who sought to secure a joint agree-ment covering both plants; and that the 1939 strike at the Richmondplant was not only caused by the Company's failure to renew the 1937contract, but also because-of the Company's refusal to bargain on asingle unit basis.The record shows, however, that after the Companyobjected to bargaining on the single unit basis during the 1938 con-ference the subsequent negotiations were confined to the Richmondplant contract; and that when the 1939 strike was settled in May ofthat year the parties entered into a contract which covered only theRichmond plant.We are of the opinion that both the Company's plants should,not at this time be included in a single bargaining unit.While theT.W. U. A. attempted to bargain on an employer-wide basis at the1938 bargaining conference, the actual bargaining practice has notbeen on such basis.On the contrary, such practice in the past hasrecognized the individual status of the separate plants.Further-more, while working conditions, hours, rates of pay, and the degree9The Council claims no membership among the employees at the Piqua plant.There isno shoeing concerning the extentof the T. W. U.A's membership in either plant"The record shows, however,that employees are not interchanged between the plants.440135-42-Vol. 30--40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDof skill required of the workers at both plants are about the same,the operations of the plants are not interrelated to any extent and theplants are operated as separate units. In view of all the evidencewe conclude that the employees of the Company's plants should notbe embraced within a single bargaining unit at this time, and thatthe Company's Richmond plant constitutes a separate appropriatebargaining unit.h1The T. W. U. A. contends that the maintenance employees at theRichmond plant should be excluded from the unit while the Councildesires their inclusion.They have been excluded from the bargain-ing unit under the terms of all the Company's bargaining contractsand were originally excluded at the Company's insistence over theT.W. U. A.'s protest when the first bargaining contract betweenthem was executed in June 1937.Prior to that time they had beeneligible for membership in the T. W. U. A. and some had joinedthat organization.However, after the execution of the 1937 contractthe T. W. U. A. excluded them from its membership and requiredthose who had joined to resign.The T. W. U. A. contends that asresult of their past exclusion this group is unsympathetic towardorganization and in addition that "some maintenance people" shouldbe excluded because they are "very close to [the] management," butdoes not specify to which employees it refers.Although the maintenance employees are excluded by the termsof the contract executed by the Council and the Company in July1939, they are eligible for membership in the Council.The Councilagrees, however, to the exclusion of the night watchman, the janitors,and one Harry McBride, who is described as being "an old employeeof the Company who is qualified to more or less do anything in thefactory, and is frequently called upon by the management to do gen-eral repair work and so forth, and is at this time in charge of theboiler room."As described above, the maintenance employees have not been cov-ered by past collective bargaining contracts.We are of the opinionthat the maintenance employees should be excluded from the unit.SinceMcBride performs some supervisory duties, we will excludehim along with the other supervisory employees.12The night watch-man will also be excluded because both unions desire his exclusion11 SeeMatter of Hood Rubber Company, IncandRubber Workers' Federal Labor UnionNo. 2i91'(AF. LMatterof B. F Goodrich CompanyandUnited Rubber TVorl,erc ofAmerica,20 N L R B 485,Matter of Consolidated Paper CompanyandLocal Indus-trialUnion,Locals 1001 and 1006(0 10 ), 21 N I. RB 116,Matter of United StatesRubberCompany (Providence Plant)et atandRubberWorkersFederal Labor Union. Local#2201y,affiliatedwiththe American FedeiationofLobo., etat, 20 N L I: B 4731' SeeMatter of KeystoneManufacturinqCompanyandUnitedToy and Noveltyif oikeisLocalIndustrial UnionNo.588 of the C.1 0 , 7 NL R B 172 ATLAS UNDERWEAR COMPANY613and because of the peculiar nature of his duties.13We see no reasonfor excluding the janitors from the type of unit sought and they willbe included.14 ,Accordingly, we find that all production employees of the Com-pany at the Richmond plant, excluding clerical and supervisory em-ployees, maintenance employees, and the night watchman, constitutea unit appropriate for the purposes of collective bargaining, andthat such unit will insure to employees of the Company the fullbenefit of their right to self-organization and collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing neither the Council nor the T. W. U. A. offeredany documentary proof of membership.However, the Council'ssecretary-treasurer claimed that 182 of the 320 employees at theCompany's Richmond plant had authorized the Council to representthem for purposes of collective bargaining.Although the T. W.U. A. offered no proof as to the extent of its membership at theRichmond plant, it is clear from the contractual relations it has hadwith the Company that it represents a substantial number of theemployees at that plant.We find that the question which has arisenconcerning the representation of employees can best be resolved bythe holding of an election by secret ballot.The Company and the Council request that the pay roll as of thedate of the hearing, November 13, 1939, be used to determine eligibil-ity to, participate in the election.The Company states that all itspermanent employees were working on that date but that there isusually a slack period in the Company's business from DecemberuntilMay during which about 15 per cent of the employees are laidoff.The T. W. U. A. urges that if the Board orders an election, thepay roll current at the time of the Board's Direction of Electionshould be used. In view of the lapse of time since the hearing, weshall direct that those persons eligible to vote shall be the employeesin the appropriate unit who were employed by the Company duringthe pay-roll period next preceding the date of this Direction, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation, temporarily laid off, or absent becauseof military service, but excluding those who have since quit or beendischargedfor cause.'$SeeMatter of Yates-American Machine CompanyandInte,national Association ofMachinists,Local 1139(A. F. L ),10 N L. R.B 786;Matter ofWoodsideCotton MallCompanyandTextileWorkers Organizing Committee,7 N.L. R B. 960.24 SeeMatter of Stackpole Carbon CompanyandUnited Electrical&RadioWorkers ofAmerica,Local No.520,6 N. L. R. B.171;Matter of Richardson CompanyandLocal UnionNo. 442,U. A. W.A , 4 N. L. R.B. 835. -614DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entire,record in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Atlas Underwear Company, Richmond,Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the production employees of the Company's Richmond, In-diana, plant, excluding clerical and supervisory employees, mainte-nance employees, and the night watchman, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the'Board to ascertain representatives for -the purposes of collectivebargaining with Atlas Underwear Company, Richmond, Indiana, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Eleventh Region, acting in this matter as agent fortheNational Labor Relations Board and subject to Article III,Section 9,of said Rules and Regulations,among all production em-ployees who were employed by the Company at its Richmond plantduring the pay-roll period next preceding the date of this Direction,including employees who did not work during such,pay-roll periodbecause they were ill or on vacation or absent because of militaryservice and employees who were,then or have since been temporarilylaid off,but excluding clerical and supervisory employees,mainte-nance employees,the night watchman, and employees who have sincequit or been discharged for cause,to determine whether they desireto be represented'by The Atlas Employees Council,by TextileWorkersUnion of America, Local 111,affiliatedwith the C. 'I. 0.,for the purposes of collective bargaining,or by'neither.MR. EDWIN S.SMITH,dissenting :I dissent from the decision that the single plant unit is appropriatein this case.Although past bargaining history with the Company ATLAS UNDERWEAR" COMPANY615has been conducted on an individual plant basis,the T. W. U. A. hasendeavored,since 1938, to secure a joint collective bargaining con-tract coveringbothplants.This extension of bargaining relationswas forestalled,;however,by theCompany's refusal to bargain on asingle unit basis.Under these circumstances,I do not believe thata history of collective bargaining limited, by employer resistance, toseparate plant units affords a rational basis for the determination ofan appropriate bargaining unit.For the reasons expressed in mydissent inMatter,of,UnitedStatesRubber Company'15I would findthe appropriate unit to consist of the employees of both the Piquaand Richmond plants.m Matter of United States Rubber Company(Providence Plant)andRubber Workers Fed-eral Labor Union,Local#22014,affiliatedwith the American Federation of Labor,20X. L. R. B. 473; see alsoMatter of Chrysler CorporationandUnited Automobile Work-ers of America,Local 371,affiliated with 0.I.0., 13 N. L. R. B. 1303.